U.S. Department of Justice

PLAINTIFF
Walter Jackson

DEFENDANT
Phoenix Transportation Service

 

Case 7:18-cv-03185-CS Document 21 Filed 07/30/19 Page 1 of 1

PROCESS RECEIPT AND RETURN

See",

 

Lu

 

United States Marshals Service
:
COURT CASE NUMBER

18cv3 185 (CS)
TYPE OF PROGESS ms

w,

Summons & Complaint: mei

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC, TO SERVE OR DESCRIPTION OF PROPEREY-TO SEIZE OR CONDEMN

 

 

 

SERVE Elida Wulezyn
ADDRESS (Sireet or RFD, Apartment No., City, State and ZIP Code) cy PP
Phoenix Transportation Service 45 Aqueduct Road, White Plains, NY 10601 “i ~ me
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of procds§-[b be —" 7"
; served with thus Fofmn 285-~ a

 

Walter Jackson
4 Rolling Way Unit N
Peekskill, NY 10566

 

Check for service
on U.S.A.

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

Signature of A riginator requesting service on behalf of: Bx) PLAINTIFF TELEPHONE NUMBER DATE
SZ < < ( DEFENDANT 4/24/2019
: SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
Tacknowledge receipt for the total =| Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin APR Q¢ 9019

(Sign only for USM 285 if more
than one USM 285 is submitted)

 

 

PS |wo

OSY | ws

 

 

Serve cHY

 

thereby ce
individ

io Rasy certify and retum that [ am unable to locate the individual, company, corporation, etc. named above (See remarks below)

ify and retum that I (] have personally served , [-] have legal evidence of service, [7] have executed as shown in "Remarks", the process described on the
company, corporation, etc., et the address shown above on the on the individual, company, corporation, etc. shown ai the address inserted below.

 

fame and tide of individual served (ifnat shown above}

OC am

on

Time _

Wola \ Yn

 

 

Address (complete only different than shown above)

Signature of U.S. Marshal! or Deputy

LE)?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
9 Z - fincluding endeavors) /D 7 {Amount of Refund*)
REMARKS
APR 2¢ oe Sok-y for ynolL Se SS
Jtey - ce rat Cas ea)
[fate Sabin Py AS, FD WE oa f
7 Wh. adldeds was Vacant wo ai
7 Bm
=e = tt
~~“ 3
27 : : 4 ct
=
Cul uo
v Form USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

8-3INs qe

 
